
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R04-OAR-2016-0473; FRL-9952-29-Region 4]
        Air Plan Approval; Alabama: Volatile Organic Compounds
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is proposing to approve a portion of a revision to the Alabama State Implementation Plan submitted by the Alabama Department of Environmental Management on May 8, 2013. The revision modifies the definition of “volatile organic compounds” (VOC). Specifically, the revision adds one compound to the list of those excluded from the VOC definition on the basis that this compound makes a negligible contribution to tropospheric ozone formation. This action is being taken pursuant to the Clean Air Act.
        
        
          DATES:
          Written comments must be received on or before October 17, 2016.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-R04-OAR-2016-0473 at http://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or removed from Regulations.gov. EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. EPA will generally not consider comments or comment contents located outside of the primary submission (i.e. on the web, cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit http://www2.epa.gov/dockets/commenting-epa-dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Sean Lakeman, Air Regulatory Management Section, Air Planning and Implementation Branch, Air, Pesticides and Toxics Management Division, U.S. Environmental Protection Agency, Region 4, 61 Forsyth Street SW., Atlanta, Georgia 30303-8960. Mr. Lakeman can be reached by phone at (404) 562-9043 or via electronic mail at lakeman.sean@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Rules and Regulations section of this Federal Register, EPA is approving the State's implementation plan revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period on this document. Any parties interested in commenting on this document should do so at this time.
        
          Dated: September 2, 2016.
          V. Anne Heard,
          Acting Regional Administrator, Region 4.
        
      
      [FR Doc. 2016-22218 Filed 9-15-16; 8:45 am]
       BILLING CODE 6560-50-P
    
  